Case: 15-12816      Date Filed: 01/26/2018     Page: 1 of 3


                                                                               [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 15-12816
                             ________________________

                        D.C. Docket No. 9:13-cv-80831-KAM



ALTMAN CONTRACTORS, INC.,
a Florida corporation,

                                                      Plaintiff - Appellant,

versus

CRUM & FORSTER SPECIALTY INSURANCE COMPANY,
an Arizona company,

                                                      Defendant - Appellee.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                   (January 26, 2018)

Before JORDAN and FAY, Circuit Judges, and FRIEDMAN, * District Judge.


*
 The Honorable Paul L. Friedman, United States District Judge for the District of Columbia,
sitting by designation.
               Case: 15-12816     Date Filed: 01/26/2018    Page: 2 of 3




PER CURIAM:

       This case returns to us after our certification of a dispositive question of state

law to the Florida Supreme Court. For background, we refer the reader to our

previous opinion in this case, Altman Contractors, Inc. v. Crum & Forster

Specialty Ins. Co., 832 F.3d 1318 (11th Cir. 2016). In that opinion, we certified

the following question:

       Is the notice and repair process set forth in Chapter 558 of the Florida
       Statutes a “suit” within the meaning of the CGL policies issued by
       C&F to ACI?

Id. at 1326. The Florida Supreme Court answered this question in the affirmative,

explaining that “[a]lthough the chapter 558 process does not constitute a ‘civil

proceeding,’ it is included in the policy’s definition of ‘suit’ as an ‘alternative

dispute resolution proceeding’ to which the insurer’s consent is required to invoke

the insurer’s duty to defend the insured.” Altman Contractors, Inc. v. Crum &

Forster Specialty Ins. Co., --- So. 3d ---, No. SC16-1420, 2017 WL 6379535, at *5

(Fla. Dec. 14, 2017). The Florida Supreme Court did “not address whether, in this

case, C&F consented to [ACI’s] participation in the chapter 558 process because it

[was] outside the scope of the certified question and an issue of fact disputed by

the parties.” Id.

       The Florida Supreme Court, therefore, reached a different conclusion than

did the district court regarding whether chapter 558 constitutes an alternative
                                            2
              Case: 15-12816    Date Filed: 01/26/2018   Page: 3 of 3


dispute resolution proceeding (and accordingly a “suit” under the CGL policies at

issue). Compare id. with Altman Contractors, 832 F.3d at 1325 (explaining district

court’s holding that chapter 558 is not an alternative dispute resolution proceeding

and, therefore, not a ‘suit’ under the CGL policies). Because “state courts are the

ultimate expositors of state law,” Reaves v. Sec’y, Fla. Dept. of Corr., 717 F.3d
886, 903 (11th Cir. 2013), the Florida Supreme Court’s determination on this point

is dispositive. Given the benefit of this answer to our certified question, we

reverse the grant of summary judgment in favor of C&F, vacate the final judgment,

and remand this case to the district court for further proceedings. We thank the

Florida Supreme Court for accepting, and answering, the certified question.

      REVERSED, VACATED AND REMANDED.




                                         3